DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 07/06/2022 with respect to the rejection of independent claim 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on the disclosure of Taylor in view of Nozawa.
Applicant argues that amendments to Claim 13 remove the 35 U.S.C. 112(f) interpretation, as well as the 35 U.S.C. 112(a) and 112(b) rejection.
The Examiner agrees.  However, newly added claim limitations to Claim 13 do invoke 35 U.S.C. 112(f).  Details are presented below.
Applicant's arguments filed 07/06/2022 with respect to the rejection of independent claim 13 under 35 U.S.C. 102(a)(1) have been fully considered but they are not persuasive.
Applicant argues that Aoki does not anticipate independent Claim 13.
The Examiner disagrees and a detailed rejection is presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit” in claims 12 and 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (US 10,752,449).
Aoki discloses;
Claim 13. A laser irradiation apparatus comprising: a laser irradiation unit (12) configured to apply laser light to a substrate; a base part (22); and a conveyance stage (20) configured to convey the substrate, wherein the conveyance stage comprises: a stage (26) configured to be movable above the base part; a base flange (24) fixed over the stage; a substrate stage (28) fixed to an upper end part of the base flange and configured so that the substrate is placed thereover; a pusher pin (84a) for supporting the substrate, the pusher pin being configured to penetrate the substrate stage (84a penetrates an outer corner of 28); a pusher blade (rod between 84a and 86z) for supporting the substrate, the pusher blade being disposed on the periphery of the substrate stage; and a driving unit (82a) including a motor (86z), the driving unit being (indirectly) connected to a bottom surface of the substrate stage, wherein the base flange rotatably supports the substrate stage about a vertically-extending rotational axis (Col. 5, Ln. 48-58), and the pusher pin and the pusher blade are movable up and down by driving force of the motor (Col. 4-10 and Fig. 1-3b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, Jr. (US 6,485,248) in view of Nozawa (US 2017/0198395).
Taylor discloses;
Claim 1. A laser irradiation apparatus comprising: a laser irradiation unit (168) configured to apply laser light to a substrate; a base part (bottom of 202); and a conveyance stage (203) configured to convey the substrate, wherein the conveyance stage comprises: a stage (315) configured to be movable above the base part; a base flange (612) fixed over the stage; a substrate stage (214) fixed to an upper end part of the base flange and configured so that the substrate is placed thereover; and a pusher pin (244) for supporting the substrate, the pusher pin being configured to penetrate the substrate stage and to be movable up and down and a driving unit (208) configured to move the pusher pin up and down (Col. 2-6 and Fig. 1-2).
Claim 3. The laser irradiation apparatus according to Claim 1, wherein the conveyance stage comprises: 
a pusher arm (234) disposed on an outer side of the substrate stage and configured to be movable up and down; and a plurality of pusher blades (318) for supporting the substrate, the pusher blade being connected to the pusher arm and disposed on the periphery of the substrate stage (Col. 6 and Fig. 3A).  
	Taylor does not recite; 
Claim 1. The driving unit configured to move the pusher pin up and down, the driving unit being fixed to a bottom surface of the substrate stage, and wherein the base flange rotatably supports the substrate stage about a rotation axis extending in a vertical direction.
However, Nozawa discloses a substrate processing apparatus having a conveyance stage (10, 13-17, and 20-21) configured to convey the substrate, wherein the conveyance stage comprises: a base flange (21); a substrate stage (10) fixed to an upper end part of the base flange and configured so that the substrate is placed thereover; a pusher pin (14) for supporting the substrate, the pusher pin being configured to penetrate the substrate stage, and a driving unit (14-16 and 150) configured to move the pusher pin up and down, and further teaches;
Claim 1. The driving unit being fixed (indirectly) to a bottom surface of the substrate stage, and wherein the base flange rotatably supports the substrate stage about a rotation axis (not illustrated) extending in a vertical direction (Par. 0066-0068 and Fig. 6-7).
Therefore, in view of Nozawa’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Taylor’s conveyance stage to include the pusher pin drive unit fixed to a bottom surface of the substrate stage and a rotatable base flange to allow for rotation of the substrate during processing.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor.
Claim 2. Taylor does not recite that the laser irradiation apparatus according to Claim 1, the upper end part of the base flange and the substrate stage are connected to each other by a bolt.
	However, Taylor does disclose a bolt as a suitable attachment for fastening first mounting surface 1414 to the support element 312 (Col. 7, Ln. 39-43).  
Therefore, in view of Taylor’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have fastened Taylor’s upper end part of the base flange to the substrate stage by a bolt given that Taylor teaches it is a suitable fastening means.

Claims 4-6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Nozawa, and further in view of Aoki.
	Taylor discloses;
Claim 6. The laser irradiation apparatus according to Claim 5, wherein the pusher blades are disposed so as to be orthogonal to a first side of the substrate (Fig. 2).  
	Taylor does not recite;
Claim 4. The laser irradiation apparatus according to Claim 3, wherein a plurality of grooves each corresponding to a respective one of the plurality of pusher blades are formed in a top surface of the substrate stage. 
Claim 5. The laser irradiation apparatus according to Claim 3, wherein a planar shape of the substrate is quadrilateral, and the pusher blades are disposed so as to intersect a first side of the substrate or a second side thereof opposite to the first side.
Claim 11.  The laser irradiation apparatus according to Claim 1, wherein the stage is an XY stage configured to move horizontally along a first rail extending in a first direction and a second rail extending in a second direction orthogonal to the first direction.
However, Aoki discloses a conveyance stage (20) configured to convey the substrate, the conveyance stage comprises: a substrate stage (28), and a pusher arm (arm between 86z and 84a) disposed on an outer side of the substrate stage and configured to be movable up and down; and a plurality of pusher blades (84a and 84b) for supporting the substrate (Col. 4-6 and Fig. 1-3b), and further teaches;
Claim 4. A plurality of grooves (28a and 28b) each corresponding to a respective one of the plurality of pusher blades are formed over (interpreted as “in”) a top surface of the substrate stage (Col. 6 and Fig. 3b). 
Claim 5. A planar shape of the substrate is quadrilateral, and the pusher blades are disposed so as to intersect a first side of the substrate or a second side thereof opposite to the first side (Fig. 2-3b).
Claim 11.  The stage is an XY stage (Col. 5, Ln. 48-52) configured to move horizontally along a first rail (Aoki discloses “a linear motor and the like” for driving in the X-axis) extending in a first direction and a second rail (Aoki discloses “a linear motor and the like” for driving in the Y-axis) extending in a second direction orthogonal to the first direction (Col. 5, Ln. 48-58).
Therefore, in view of Aoki’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Taylor’s substrate stage to include a plurality of grooves corresponding to the plurality of pusher blades so that the substrate stage could be closer to the same size as the substrate, while allowing the pusher blades to be underneath the substrate, to better fully support the substrate, and to have further modified Taylor’s substrate stage to include a movable XY stage to provide substrate positioning in the XY plane.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Nozawa and Aoki, and further in view of Hur et al. (US 2004/0123952).
	Taylor does not recite;
Claim 7. The laser irradiation apparatus according to Claim 5, wherein the pusher blades are disposed so as to intersect the first side of the substrate or the second side thereof at an angle of 40° to 50°.  
	However, Hur discloses a substrate stage (36) and a pusher arm (34) disposed on an outer side of the substrate stage and configured to be movable up and down; and a plurality of pusher blades (upper, horizontal component of 34) for supporting the substrate (Par. 0002-0007 and Fig. 1-2b), and further teaches the pusher blades are disposed so as to intersect the first side of the substrate or the second side thereof at an angle of 40° to 50° (Fig. 1a).
Therefore, in view of Hur’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the pusher blades to be at an angle of 40° to 50° so that the pusher blade could be longer (and have a larger support surface) while not extending too far underneath the substrate and interfering with the robot end effector.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Nozawa, and further in view of Xu et al. (US 10,386,661).
Claim 8. Taylor does not recite the laser irradiation apparatus according to Claim 1, wherein the pusher pin comprises a base part and a resin part disposed at a tip end side of the pusher pin with respect to the base part, and the resin part is attachable/detachable to/from the base part.  
	However, Xu discloses a substrate stage (04) having a pusher pin (02 and 021), and further discloses the pusher pin comprises a base part (02) and a resin part (021) disposed at a tip end side of the pusher pin with respect to the base part (Col. 3-4 and Fig. 1).  The Examiner further notes that Xu discloses 021 as being “a hard rubber end,” and rubber is understood to resins and proteins.
Therefore, in view of Xu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Taylor’s pusher pin to include resin part at the tip to provide a substrate contact material that is firm but pliable.
Regarding the limitation that the resin part is attachable/detachable to/from the base part, the Examiner takes Official Notice that making a component of a structure attachable and detachable is within the knowledge of one or ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have made to resin part attachable/detachable so that the tip could be replaced if damaged from use so that the entire pusher pin would not need to be replaced.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Nozawa, and further in view of Tian (US 2016/0254151).
Claim 10. Taylor does not recite the laser irradiation apparatus according to Claim 1, wherein an amorphous semiconductor is formed in the substrate, and a polycrystalline semiconductor is formed by applying laser light to the substrate by the laser irradiation unit.  
	However, Tian discloses a laser annealing device (not illustrated), and further teaches the laser annealing device is used to form a polycrystalline from an amorphous substrate (Par. 0043 and Fig. 2-3).
Therefore, in view of Tian’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have used Taylor’s laser irradiation apparatus on an amorphous substrates to form a polycrystalline semiconductor, as it is a well-known method to one of ordinary skill in the art.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), the structures cited in the art of record as disclosing or teaching these limitations are either structurally similar to the respective structure cited by Applicant in the Specification or perform the same claimed function.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD P JARRETT/Primary Examiner, Art Unit 3652